UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7777


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY LEWIS MUSGROVE, a/k/a Fats,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Liam O’Grady, District
Judge. (1:10-cr-00080-LO-1; 1:11-cv-00789-LO)


Submitted:   May 8, 2014                   Decided:   June 6, 2014


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Lewis Musgrove, Appellant Pro Se.     Kimberly Riley
Pedersen,   Assistant   United States Attorney,   Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jeffrey Lewis Musgrove appealed the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                     We

granted    a    certificate   of    appealability        and   the   Government’s

unopposed motion to remand.          After an evidentiary hearing on the

claims for which the certificate was granted, the district court

denied relief.        Musgrove appeals the court’s order on remand

denying § 2255 relief.

               The order entered on remand is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)      (2012).             A    certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner       satisfies   this      standard       by     demonstrating      that

reasonable       jurists   would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).

               We have independently reviewed the record and conclude

that Musgrove has not made the requisite showing.                    Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Musgrove’s motion to appoint counsel and dispense with

oral    argument    because   the    facts    and    legal      contentions    are

                                       2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3